DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Domestic
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements submitted on 9/20/2021 and 4/7/2022 have been considered by the Examiner and made of record in the application file.


Claim Objections
Claim 1 is objected to for minor informalities and require the following or other appropriate correction:

In claim 1, line 4, “from at least one an input device” should be changed to “from at least an input device”, in order to correct an apparent typographical error. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said first player's performance" in lines 18 and 19 and "said second player's performance" in lines 19 and 20.  There is insufficient antecedent basis for both of these limitations in the claim.
Claims 2-7 are also indefinite, by virtue of their dependency on claim 1.

Claim 8 recites the limitation "said first player's performance" in lines 18 and 19 and "said second player's performance" in lines 19 and 20.  There is insufficient antecedent basis for both of these limitations in the claim.
Claims 9-15 are also indefinite, by virtue of their dependency on claim 8.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Menicou, et al (US PG Publication 2010/0022289), hereafter Menicou, in view of Basallo, et al (US PG Publication 2017/0100672), hereafter Basallo.

Regarding claim 1, Menicou teaches a method of presenting a wagering skill-based game to at least a first player and a second player, said game having an outcome which is determined primarily by a skill-input of each player relative to at least one event, comprising the steps of:
receiving at a game server, from at least one input device, information regarding an identity of said first player and said second player
([0026] The chess network comprises a communications network having a plurality of player nodes 12 and at least one provider node 14 (Provider node 14 comprises a server – see [0027])
[0033] Commercial provider operates the provider node 14, and participants in online games include members of the chess network
[0046] On application to join the chess network, prospective members are required to supply a verifiable e-mail address and to choose a username and password. The user name and password form the basis of a new membership account. Prospective members may also be required to provide appropriate personal information, for example a terrestrial mail address, contact telephone number, etc
(chess network includes a provider node/server, the chess network being supplied e-mail, username and other information that identifies the members/participants/players)); 
determining, at said game server, a first player skill level assigned to said first player and a second player skill level assigned to said second player
([0011] Automatically determining game characteristics for a game of skill, comprising: determining or accepting a first numerical rating associated with said first participant and a further numerical rating associated with a further participant in said game, wherein said first and further ratings are indicative of an ability level of said first and further participants
(ratings of first and further ability levels of first and further participants for the game determined for each player));
determining, at said game server, a difficultly level for said at least one event
 ([0097] – A player may display a greater or lesser level of skill dependent on whether they are playing one type of game, as opposed to another game type
(Inherently, one type of game is less difficult or more difficult to play than the other, since the player displayed greater skill (game less difficult to play) or lesser skill (game more difficult to play) playing one type of game than they did the other)).
determining, at said game server, first odds of said first player achieving a successful outcome of said at least one event based upon said difficultly of said at least one event and said first player skill level and second odds of said second player achieving a successful outcome of said at least one event based upon said difficulty of said at least one event and said second player skill level
 ([0097] – Odds calculator, a player may have a number of ratings associated with different types of game. A player may display a greater or lesser level of skill dependent on whether they are playing one type of game, as opposed to another game type, where the odds calculation would be carried out for all game types such that a user can compare odds for various games at once and then select the desired game type to initiate a game
(Odds based on ratings of first and further ability levels of first and further participants for the game determined for each player and on the  type of game being less difficult or more difficult to play than the other));
determining, at said game server, a first payout value for a winning outcome of said game as to said first player based upon said first odds and a wager or entry fee placed by said first player and a second payout value for a winning outcome of said game as to said second player based upon said second odds and a wager or entry fee placed by said second player
([0057] The chess environment 20 is further provided with an odds calculator 34, for automatically determining a return for wagers placed by participants
[0059] The member wishing to join the game is then required to place a stake in the prize fund in dependence on the calculated odds
(The prize fund or return based on wager or stake placed by the member/participant/player and the calculated odds for the participants (first/further participant))).
Menicou does not teach
receiving, at said game server from one or more sensors, information regarding said first player's performance in said at least one event and information regarding said second player's performance in said at least one event;
determining, via said game server a winner of said game based upon said information regarding said first player's performance and said information regarding said second player's performance; and
awarding said first payout value when said first player is said winner of said game and awarding said second payout value when said second player is said winner of said game.
In the same field of endeavor, Basallo teaches the limitations not taught by Menicou, including
receiving, at said game server from one or more sensors, information regarding said first player's performance in said at least one event and information regarding said second player's performance in said at least one event	
([0121] - The EGM (Electronic Gaming Machine) includes a plurality of communication ports configured to enable the at least one processor of the EGM to communicate with and to operate with external peripherals, such as: accelerometers, motion sensors
[0131] - The EGM determines the game outcome(s) to be provided in any of the manners described above, and the central server, central controller, or remote host monitors the activities and events occurring on the EGM. The gaming system includes a player tracking module configured to track players
(sensor provide information to EGM that includes game outcome of players));
determining, via said game server a winner of said game based upon said information regarding said first player's performance and said information regarding said second player's performance
([0131] - The EGM determines the game outcome(s) and/or award(s) to be provided in any of the manners described above, and the central server, central controller, or remote host monitors the activities and events occurring on the EGM. The gaming system includes a player tracking module configured to track players
[0144] - The EGMs enable players of those EGMs to win one or more awards. The EGMs enable players of those EGMs to compete against one another for one or more awards
(EGM determines outcomes of players that include winners and awards of the players)); and
awarding said first payout value when said first player is said winner of said game and awarding said second payout value when said second player is said winner of said game
([0144] - The EGMs enable players of those EGMs to win one or more awards. The EGMs enable players of those EGMs to compete against one another for one or more awards).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Menicou, which includes determining awards to players for wage or betting based events, to include Basallo’s teaching of determining awards to players for wage or betting based events, for the benefit of providing one of a plurality of different versions of a game based on a player selected skill level (see [0036]).


Regarding claim 4, Menicou, in view of Basallo, teaches the method in accordance 
with claim 1.
Basallo further teaches
wherein said one or more sensors are selected from the group consisting of an RFID 
sensor, a GPS, a radar, a LIDAR, and a camera
([0114] One input device of the EGM is a sensor, such as a camera, in communication with the at least one processor of the EGM).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Menicou, in view of Basallo, which includes determining awards to players for wage or betting based events, to include Basallo’s teaching of determining awards to players for wage or betting based events, for the benefit of providing one of a plurality of different versions of a game based on a player selected skill level (see [0036]).


Regarding claim 5, Menicou, in view of Basallo, teaches the method in accordance 
with claim 1.
Menicou further teaches
wherein said at least one input device comprises a mobile communication device
([0027] Each player node 12 comprises an interface device capable of accessing the Internet, such as a mobile/cell phone).


Regarding claim 8, Menicou, in view of Basallo, teaches 
a method of presenting a wagering skill-based game to at least a first player and a second player, said game having an outcome which is determined primarily by a skill-input of each player relative to at least one event, comprising the steps of:
receiving at a game server, from at least one user input device, information regarding an identity of said first player and said second player
([0026] The chess network comprises a communications network having a plurality of player nodes 12 and at least one provider node 14 (Provider node 14 comprises a server – see [0027])
[0033] Commercial provider operates the provider node 14, and participants in online games include members of the chess network
[0046] On application to join the chess network, prospective members are required to supply a verifiable e-mail address and to choose a username and password. The user name and password form the basis of a new membership account. Prospective members may also be required to provide appropriate personal information, for example a terrestrial mail address, contact telephone number, etc
(chess network includes a provider node/server, the chess network being supplied e-mail, username and other information that identifies the members/participants/players); 
determining, at said game server, a first player skill level assigned to said first player and a second player skill level assigned to said second player
([0011] Automatically determining game characteristics for a game of skill, comprising: determining or accepting a first numerical rating associated with said first participant and a further numerical rating associated with a further participant in said game, wherein said first and further ratings are indicative of an ability level of said first and further participants
(ratings of first and further ability levels of first and further participants for the game determined for each player));
selecting, at said game server, odds for achieving a winning outcome of at least one event comprising said game
 ([0097] – Odds calculator, a player may have a number of ratings associated with different types of game); 
determining, at said game server, a payout value for a winning outcome of said game, said payout value being based upon said odds and an amount of an entry fee or wager for said game
([0057] The chess environment 20 is further provided with an odds calculator 34, for automatically determining a return for wagers placed by participants
[0059] The member wishing to join the game is then required to place a stake in the prize fund in dependence on the calculated odds
(The prize fund or return based on wager or stake placed by the member/participant/player and the calculated odds for the participants (first/further participant))); 
determining, at said game server, a first difficultly level for said at least one event, said first difficulty level comprising a level which, based upon said first player skill level, results in a probability of said first player achieving a successful outcome of said event matching said odds and a second difficulty level for said at least one event, said second difficulty level comprising a level which, based upon said second player skill level, results in a probability of said second player achieving a successful outcome of said event matching said odds
([0097] – Odds calculator, a player may have a number of ratings associated with different types of game. A player may display a greater or lesser level of skill dependent on whether they are playing one type of game, as opposed to another game type, where the odds calculation would be carried out for all game types such that a user can compare odds for various games at once and then select the desired game type to initiate a game
(Odds based on ratings of first and further ability levels of first and further participants for the game determined for each player and on the  type of game being less difficult or more difficult to play than the other)). 
Menicou does not teach
receiving, at said game server from one or more sensors, information regarding said first player's performance in said at least one event and information regarding said second player's performance in said at least one event; 
determining, via said game server, a winner of said game; and
awarding said payout to said winner.
In the same field of endeavor, Basallo teaches the limitations not taught by Menicou, including
receiving, at said game server from one or more sensors, information regarding said first player's performance in said at least one event and information regarding said second player's performance in said at least one event 
([0121] - The EGM (Electronic Gaming Machine) includes a plurality of communication ports configured to enable the at least one processor of the EGM to communicate with and to operate with external peripherals, such as: accelerometers, motion sensors
[0131] - The EGM determines the game outcome(s) to be provided in any of the manners described above, and the central server, central controller, or remote host monitors the activities and events occurring on the EGM. The gaming system includes a player tracking module configured to track players
(sensor provide information to EGM that includes game outcome of players));
determining, via said game server, a winner of said game
([0131] - The EGM determines the game outcome(s) and/or award(s) to be provided in any of the manners described above, and the central server, central controller, or remote host monitors the activities and events occurring on the EGM. The gaming system includes a player tracking module configured to track players
[0144] - The EGMs enable players of those EGMs to win one or more awards. The EGMs enable players of those EGMs to compete against one another for one or more awards
(EGM determines outcomes of players that include winners and awards of the players)); and
awarding said payout to said winner
([0144] - The EGMs enable players of those EGMs to win one or more awards. The EGMs enable players of those EGMs to compete against one another for one or more awards).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Menicou, which includes determining awards to players for wage or betting based events, to include Basallo’s teaching of determining awards to players for wage or betting based events, for the benefit of providing one of a plurality of different versions of a game based on a player selected skill level (see [0036]).

Regarding claim 11, Menicou, in view of Basallo, teaches the method in accordance 
with claim 8.
Basallo further teaches
wherein said one or more sensors are selected from the group consisting of an RFID 
sensor, a GPS, a radar, a LIDAR, and a camera
([0114] One input device of the EGM is a sensor, such as a camera, in communication with the at least one processor of the EGM).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Menicou, in view of Basallo, which includes determining awards to players for wage or betting based events, to include Basallo’s teaching of determining awards to players for wage or betting based events, for the benefit of providing one of a plurality of different versions of a game based on a player selected skill level (see [0036]).


Regarding claim 12, Menicou, in view of Basallo, teaches the method in accordance 
with claim 8.
Menicou further teaches
wherein said at least one input device comprises a mobile communication device
([0027] Each player node 12 comprises an interface device capable of accessing the Internet, such as a mobile/cell phone).

Claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Menicou, in view of Basallo, and further in view of Schlaifer, et al (US PG Publication 2002/0068633), hereafter Schlaifer.

Regarding claim 2, Menicou, in view of Basallo, teaches the method in accordance with claim 1.
Menicou, in view of Basallo, does not teach
wherein said at least one event comprises a golf event
In the same field of endeavor, Schlaifer teaches the limitations not taught by Menicou, in view of Basallo, including
wherein said at least one event comprises a golf event
([0016] The system 10 can be configured to allow the players to wager on game segments such as golf swings. Alternatively, the system 10 can be configured to permit wagering on the outcome of other events such as any other event with multiple possible outcomes and determinable odds of those outcomes occurring).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Menicou, in view of Basallo, which includes determining awards to players for wage or betting based events, to include Schlaifer’s teaching of determining odds of players when wagering on sporting events, for the benefit of adding to the strategic nature of a gaming system and enhancing the entertainment and educational value to the players (see [0009]).

Regarding claim 3, Menicou, in view of Basallo, teaches the method in accordance with claim 1.
Menicou, in view of Basallo, does not teach
wherein said at least one event comprises a bowling event
In the same field of endeavor, Schlaifer teaches the limitations not taught by Menicou, in view of Basallo, including
wherein said at least one event comprises a bowling event
 ([0016] The system 10 can be configured to allow the players to wager on game segments such as bowling. Alternatively, the system 10 can be configured to permit wagering on the outcome of other events such as any other event with multiple possible outcomes and determinable odds of those outcomes occurring).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Menicou, in view of Basallo, which includes determining awards to players for wage or betting based events, to include Schlaifer’s teaching of determining odds of players when wagering on sporting events, for the benefit of adding to the strategic nature of a gaming system and enhancing the entertainment and educational value to the players (see [0009]).

Regarding claim 9, Menicou, in view of Basallo, teaches the method in accordance with claim 8.
Menicou, in view of Basallo, does not teach
wherein said at least one event comprises a golf event
In the same field of endeavor, Schlaifer teaches the limitations not taught by Menicou, in view of Basallo, including
wherein said at least one event comprises a golf event
([0016] The system 10 can be configured to allow the players to wager on game segments such as golf swings. Alternatively, the system 10 can be configured to permit wagering on the outcome of other events such as any other event with multiple possible outcomes and determinable odds of those outcomes occurring).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Menicou, in view of Basallo, which includes determining awards to players for wage or betting based events, to include Schlaifer’s teaching of determining odds of players when wagering on sporting events and games such as golf, for the benefit of adding to the strategic nature of a gaming system and enhancing the entertainment and educational value to the players (see [0009]).
Regarding claim 10, Menicou, in view of Basallo, teaches the method in accordance with claim 8.
Menicou, in view of Basallo, does not teach
wherein said at least one event comprises a bowling event
In the same field of endeavor, Schlaifer teaches the limitations not taught by Menicou, in view of Basallo, including
wherein said at least one event comprises a bowling event
 ([0016] The system 10 can be configured to allow the players to wager on game segments such as bowling. Alternatively, the system 10 can be configured to permit wagering on the outcome of other events such as any other event with multiple possible outcomes and determinable odds of those outcomes occurring).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Menicou, in view of Basallo, which includes determining awards to players for wage or betting based events, to include Schlaifer’s teaching of determining odds of players when wagering on sporting events, for the benefit of adding to the strategic nature of a gaming system and enhancing the entertainment and educational value to the players (see [0009]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Menicou, in view of Basallo, and further in view of Lutnik (US PG Publication 2014/0370958).

Regarding claim 6, Menicou, in view of Basallo, teaches the method in accordance with claim 1.
Menicou, in view of Basallo, does not teach
wherein said at least one input device comprises an input kiosk
In the same field of endeavor, Lutnik teaches the limitations not taught by Menicou, in view of Basallo, including
wherein said at least one input device comprises an input kiosk
([2042] Devices 6701 through which users may play games, enter information, make wagers, view information, access interfaces, and so on
[2043] Device 6701 may include a kiosk).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Menicou, in view of Basallo, which includes determining awards to players for wage or betting based events, to include Schlaifer’s teaching of wagering through a kiosk device, for the benefit of defining all possible outcomes of one play of the game that can result in awarding a prize to a player (see [0635]).

Regarding claim 13, Menicou, in view of Basallo, teaches the method in accordance with claim 8.
Menicou, in view of Basallo, does not teach
wherein said at least one input device comprises an input kiosk
In the same field of endeavor, Lutnik teaches the limitations not taught by Menicou, in view of Basallo, including
wherein said at least one input device comprises an input kiosk
([2042] Devices 6701 through which users may play games, enter information, make wagers, view information, access interfaces, and so on
[2043] Device 6701 may include a kiosk).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Menicou, in view of Basallo, which includes determining awards to players for wage or betting based events, to include Schlaifer’s teaching of wagering through a kiosk device, for the benefit of defining all possible outcomes of one play of the game that can result in awarding a prize to a player (see [0635]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Menicou, in view of Basallo, and further in view of  Brunet de Courssou, et al (US PG Publication 2017/0084124), hereafter de Courssou.

Regarding claim 7, Menicou, in view of Basallo, teaches the method in accordance 
with claim 1.
Menicou, in view of Basallo, does not teach
wherein said first player skill level and said second player skill level each comprise a 
default value, which default value is modified based upon the player's participation in said at least one event.
In the same field of endeavor, de Courssou teaches the limitations not taught by Menicou, in view of Basallo, including
wherein said first player skill level and said second player skill level each comprise a default value, which default value is modified based upon the player's participation in said at least one event
([0096] Some games default to an average player skill grade until the player has played long enough for the gaming machine to assign an average RTP percentage corresponding to his or her individual skill level).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Menicou, in view of Basallo, which includes determining awards to players for wage or betting based events, to include de Courssou’s teaching of determining awards to players for wage or betting based events, for the benefit of assigning specific wagering properties to in-game reward generating assets appearing within a game (see [0096]).

Regarding claim 14, Menicou, in view of Basallo, teaches the method in accordance 
with claim 8.
Menicou, in view of Basallo, does not teach
wherein said first player skill level and said second player skill level each comprise a default value, which default value is modified based upon the player's participation in said at least one event.
In the same field of endeavor, de Courssou teaches the limitations not taught by Menicou, in view of Basallo, including
wherein said first player skill level and said second player skill level each comprise a default value, which default value is modified based upon the player's participation in said at least one event
([0096] Some games default to an average player skill grade until the player has played long enough for the gaming machine to assign an average RTP percentage corresponding to his or her individual skill level).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Menicou, in view of Basallo, which includes determining awards to players for wage or betting based events, to include de Courssou’s teaching of determining awards to players for wage or betting based events, for the benefit of assigning specific wagering properties to in-game reward generating assets appearing within a game (see [0096]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Menicou, in view of Basallo, and further in view of Henrick, et al (US Patent No. 9,418,521), hereafter Henrick.

Regarding claim 15, Menicou, in view of Basallo, teaches the method in accordance 
with claim 8.
Menicou, in view of Basallo, does not teach
comprising presenting at least one first event to said first player, said least one first event having said first difficulty level, and presenting at least one second event to said second player, said at least one second event having a second difficulty level.
In the same field of endeavor, de Courssou teaches the limitations not taught by Menicou, in view of Basallo, including
comprising presenting at least one first event to said first player, said least one first event having said first difficulty level, and presenting at least one second event to said second player, said at least one second event having a second difficulty level
(Col. 13, lines 51-54 A graphical interface is implemented such that the player is facilitated to elect a difficulty level for the slot game (e.g., easy, medium, difficult, impossible, and/or any other difficulty level)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Menicou, in view of Basallo, which includes determining awards to players for wage or betting based events, to include de Courssou’s teaching of determining awards to players for betting based events, for the benefit of enabling the players to place various bets including, without limitation, virtual values, items, credits, real-world money, and/or any other type of bets to affect outcome of a game facilitated by a game interface (see Col. 10, lines 22-27).

Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erfanian (US PG Publication 2009/0023492) teaches systems and methods for enhancing the gaming experience.
Reiner (US PG Publication  2008/0064467) teaches a method and system for game playability and expectation wager payout. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641